Case 3:20-cv-00534-JBA Document 119-1 Filed 06/26/20 Page 1 of 17




         Exhibit A
        Case 3:20-cv-00534-JBA Document 119-1 Filed 06/26/20 Page 2 of 17




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT


    TRE MCPHERSON, ET AL.,                       :       CIVIL NO. 3:20-CV-0534 (JBA)
      Plaintiffs,                                :
                                                 :
         v.                                      :
                                                 :
    NED LAMONT, ET AL.,                          :       JUNE 26, 2020
      Defendants.

           MODIFIED SETTLEMENT AGREEMENT AND GENERAL RELEASE

        Whereas the parties agree that both the plaintiffs and the defendants are interested in

resolving the present litigation and providing reasonable and appropriate measures for the

health and safety of prisoners, staff, their families, victims, and the general public; and

        Whereas the Centers for Disease Control and Prevention (“CDC”) have promulgated,

on March 23, 2020, interim guidelines for the management of coronavirus disease 2019

(COVID-19) in correctional and detention facilities1 (the “CDC guidelines”); and

        Whereas the Connecticut Department of Correction (“DOC”) has begun the mass

testing of prisoners confined in DOC facilities, a program that exceeds the current CDC

guidelines; and

        Whereas the CDC guidelines expressly state that “The guidance may need to be

adapted based on individual facilities’ physical space, staffing, population, operations, and

other resources and conditions”; and

        Whereas the parties acknowledge DOC’s many efforts to comply with the CDC


1
 See Centers for Disease Control and Prevention, Interim Guidance on Management of
Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, March 23,
2020, https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
correctional-detention.html.


                                                     1
       Case 3:20-cv-00534-JBA Document 119-1 Filed 06/26/20 Page 3 of 17



guidelines and, where appropriate, to obtain clarification or guidance from the Connecticut

Department of Public Health (“DPH”); and

       Whereas the parties recognize DOC’s significant efforts to combat COVID-19,

including, but not limited to, increasing sanitation and hygiene, testing, and releasing

prisoners safely and appropriately to the community, which has resulted, in combination with

prisoners having reached their end of sentence dates, in the prison population declining to

numbers not seen in decades;

         Now therefore, the parties agree to resolve their differences as follows:


 A. CDC GUIDELINES

    1. DOC will continue to make best efforts to implement CDC guidelines and to adapt them

        based on best practices, recommendations from DPH, and based on individual facilities’

        physical space, staffing, population, operations, and other resources and conditions.


 B. MONITORING

    2. A five person, independent Agreement Monitoring Panel (“AMP”) shall be established.

    3. The AMP shall be formed within four (4) weeks of the signing of this Agreement and

        consist of five persons with appropriate knowledge and expertise in correctional

        health care and managing infectious disease in a correctional setting or in the

        management of correctional systems.

  4. The panel shall be selected as follows: two people chosen by defendants, who may be

      employed by the DOC, two people chosen by plaintiffs, and one person who does not

      currently work for the DOC, who is an expert in the management of correctional

      systems, and is chosen by a consensus of those persons already selected. The individuals

                                                 2
    Case 3:20-cv-00534-JBA Document 119-1 Filed 06/26/20 Page 4 of 17



   on the AMP (other than the DOC employees) will be paid by the State through order of

   the court. The total fees for the duration of the agreement shall be capped at $15,000 per

   panel member.

5. The AMP shall make recommendations to aid DOC in continued compliance with the

   CDC guidelines, as well as evolving public health guidance that may require a change

   to DOC’s COVID-19 response. Its areas of focus shall include:

        a. mass testing strategy;

        b. Quarantining/cohorting; and

        c. Sanitation/sanitization.

6. The AMP shall devise procedures for the monitoring of this Agreement. In doing so, it

   shall apply professionally acceptable public health, epidemiological, and correctional

   healthcare standards for correctional facilities in responding to COVID-19, with the

   recognition that these will evolve over time.

7. Upon due notice to DOC, the AMP should be given access to DOC facilities to conduct

   onsite visits. Upon due notice, the AMP shall also have access to all DOC policies,

   procedures and records detailing its COVID-19 response, as well as access to all staff

   and consulting physicians and experts with respect to DOC’s COVID-19 response. The

   individuals on the AMP must sign a confidentiality agreement prior to being provided

   with any documents that implicate safety and security, or medical privacy, or any other

   confidential documents. The confidentiality agreement shall further prohibit

   redissemination of such documents and public comment on their work for the AMP.




                                            3
          Case 3:20-cv-00534-JBA Document 119-1 Filed 06/26/20 Page 5 of 17



        The final reports of the AMP shall be public records as defined in Conn. Gen. Stat. § 1-

        200(5). 1

    8. The AMP shall provide the defendants and counsel for the parties with a monthly report,

         for the first three months, in a format to be agreed upon by the AMP and the parties.

         These may be reduced to quarterly reports upon mutual agreement of the parties and the

         AMP.

    9. The AMP may not alter, amend or change the provisions of the Agreement.

    C. TESTING

    10. DOC agrees to continue to conduct mass testing of all prisoners incarcerated in

         correctional facilities, to the extent such tests remain available to the DOC, public health

         officials from DPH in consultation with DOC’s Chief Medical Officer agree that this

         testing strategy is appropriate and necessary, and subject to the informed agreement and

         consent of the person being tested for active COVID-19 infection, until it has completed

         mass testing in all of its correctional facilities at least once. For purposes of this

         agreement, the term “mass testing” shall mean a test as described in Paragraph 11 below

         that is offered on an opt-out basis to all prisoners housed in a correctional institution on

         a single day or series of days that are close in time. People who recently tested positive

         (i.e. within the last 14 days) may be excluded from being offered mass testing.

    11. DOC may use any widely accepted, medically sanctioned COVID-19 viral testing

         method for these purposes.

    12. Unless otherwise recommended by the AMP, DOC will quarantine people newly

         admitted to a correctional facility for 14 days. In this context, “quarantine” shall refer


1
  The Agreement has been modified by this writing, on June 26, 2020, by deleting the previous last sentence in
paragraph 7, and by mutual written agreement pursuant to paragraph 27, the above stated language is substituted.
                                                          4
     Case 3:20-cv-00534-JBA Document 119-1 Filed 06/26/20 Page 6 of 17



    to keeping these individuals separate from the general population in a unit where they

    are monitored for COVID-19 symptoms and tested if they develop any such

    symptoms.

 13. Those who test positive for COVID-19 infection will be isolated as medically

    appropriate. Those who test positive for COVID-19 infection and are symptomatic

    will be isolated as medically appropriate and shall be checked twice per day for

    temperature, respiratory rate, heart rate, and blood oxygen saturation levels; and have

    blood pressure taken once per day. The parties acknowledge that this exceeds the

    community standard of medical care.

14. In accordance with CDC Guidelines, placement in medical monitoring, medical isolation

   and medical quarantine units shall not be considered punitive isolation. Regarding prisoners

   who have been medically isolated and subsequently cleared of COVID-19 according to CDC

   Guidelines and thus released from medical isolation, DOC will continue to make best efforts

   to return such prisoners to their pre-medical isolation facility unless there are safety and

   security concerns, or health concerns with this return. DOC will also make best efforts to

   reinstate such prisoners who previously held jobs or were in programs to these assignments,

   recognizing that this may not always be possible due to safety and security concerns, health

   concerns, available space, and other correctional management issues. DOC will continue to

   make best efforts to communicate to prisoners this policy when moving prisoners to medical

   isolation.

 15. DOC will make best efforts to encourage all staff members to get regular COVID-19

    viral testing. Recognizing the need for DOC and individual DOC facilities to remain

    flexible and adaptable to developing health and security concerns, DOC will continue

    to make best efforts to screen staff and any others entering DOC facilities consistent
                                               5
    Case 3:20-cv-00534-JBA Document 119-1 Filed 06/26/20 Page 7 of 17



   with CDC guidelines.

16. Defendants agree to report to Plaintiffs’ counsel, every month, the total cumulative

   number of prisoners tested since the start of the pandemic by facility and the results

   of those tests. The first such report shall be required on the first business day of the

   month that follows the effective date of this settlement agreement.

D. SANITATION

17. DOC will distribute soap to each person housed in a DOC facility (“Facility”) once a week

   without asking, and upon request, within 24 hours, provided that the person does not

   already have 2 bars of soap in their possession.

18. All common areas of Facilities, including but not limited to bathrooms, dayrooms, and

   showers, shall be cleaned no less frequently than twice per shift on first and second shift

   for bathrooms, dayrooms, and showers. This is intended to ensure a uniform minimum

   level of cleaning systemwide. This may be suspended for reasons consistent with

   Paragraph 47 below.

19. Prisoners will be provided (1) sufficient disinfectant cleaning agents not diluted in

   excess of manufacturers’ specifications, and (2) equipment, for the purpose of cleaning

   their cells, cubicles, or sleeping areas, no less frequently than twice per week. This may be

   suspended for reasons consistent with Paragraph 47 below.

20. All people in DOC custody shall be allowed to shower—in running water—no less than

   once every other day, regardless of COVID-19 symptoms, test results, or housing. This

   may be suspended for reasons consistent with Paragraph 47 below, or for maintenance

   issues.

21. DOC will provide cleaning supplies to allow all prisoners in its custody in correctional

   facilities to wipe down phones before they use them.

                                                6
          Case 3:20-cv-00534-JBA Document 119-1 Filed 06/26/20 Page 8 of 17



    22. DOC will provide a minimum of two cloth or other barrier masks per person, and allow

         for one mask to be exchanged each week for a new mask (or upon request, if a mask

         becomes torn or otherwise damaged). This is contingent on the DOC being able to

         continue the production of cloth or barrier masks within its facilities; this ability to

         produce masks could be interrupted or ceased due to various unforeseen circumstances,

         including lack of incarcerated workers, lack of correctional staff, lack of supplies due to

         supply chain issues, lockdowns, riots, or other emergency circumstances. Prisoners will

         be allowed to wear their masks for work assignments, and will be provided with gloves

         for those assignments as needed.

    23. Staff in correctional facilities will be required to wear masks when social distancing is not

         possible. They may be exempted from this only if medically necessary.

   E. DISCRETIONARY RELEASE OF PRISONERS

    24. Defendant Cook2 shall continue to examine his statutory powers to release prisoners to

         the community and shall determine whether to exercise them on a case-by-case basis.

         Nothing in this Settlement Agreement shall be interpreted to alter, limit, or otherwise change

         Defendant Cook’s statutory discretion over decisions regarding the release of people to the

         community. Prisoners being considered shall be prioritized for consideration for community

         release if they are 65 and older or if they have a medical score of 4 or 5.

    25. Defendants shall make best efforts to effectuate the staffing resources necessary to

         maximize prompt and comprehensive consideration of discretionary releases.

         and Counsel for the Plaintiffs, on a monthly basis, as follows: (l) the number of

         individuals reviewed for discretionary release; (2) the number of individuals granted

         discretionary release; and (3) the number of individuals denied discretionary release.

2 References to Defendant Cook are intended to include members of his staff.


                                                         7
    Case 3:20-cv-00534-JBA Document 119-1 Filed 06/26/20 Page 9 of 17




 26. For the duration of this Agreement, Counsel for the Defendants shall report to the

     Court

F. MODIFICATION OF THE AGREEMENT

27. This Agreement may be modified only by the mutual written agreement of all parties.

   The Court shall be notified in writing of all such modifications but need not approve

   such modifications.

G. TERMINATION OF THE AGREEMENT

28. The parties intend that this Agreement will remain in place until December

   31, 2020, provided that upon the mutual consent of the parties, it may be

   extended. The Agreement may also be terminated by mutual consent of the

   parties.

29. Upon termination, without the need for any further order of any state or federal

   court, all jurisdiction of any court to enforce this Agreement shall end. In the event

   any motions or proceedings are pending on or after December 31, 2020, the Court

   shall be bound to dismiss any such motions or proceedings.

H. GENERAL RELEASE OF CLAIMS

 30. The named plaintiffs, individually and on behalf of their heirs, beneficiaries,

     successors and assigns, in consideration of the benefits of this Agreement, release

     and forever discharge the defendants, Ned Lamont, Governor, State of Connecticut,

     and Rollin Cook, Commissioner of the Department of Correction, the State of

     Connecticut, all agencies of the State of Connecticut, all present and former officers,

     employees and agents of the State of Connecticut, (including all current and former

                                             8
Case 3:20-cv-00534-JBA Document 119-1 Filed 06/26/20 Page 10 of 17



 employees of the State of Connecticut, Department of Correction and the University

 of Connecticut Health Center), in both their official and individual capacities, their

 heirs, successors and assigns, from all actions, causes of action, suits, claims, or

 controversies arising from acts or omissions alleged in the Complaint. Said liability

 includes such actions as may have been or may in the future be brought in the federal

 courts, the courts of the State of Connecticut, any state or federal administrative

 agency, or before the Claims Commissioner pursuant to Conn. Gen. Stat.§ 4-141, et

 seq. Furthermore, all class members as defined in paragraph 35 of this Agreement,

 individually and on behalf of the Class, their heirs, beneficiaries, successors and

 assigns, in consideration of the benefits of this Agreement, release and forever

 discharge the defendants, Ned Lamont, Governor, State of Connecticut, and Rollin

 Cook, Commissioner of the Department of Correction, the State of Connecticut, all

 agencies of the State of Connecticut, all present and former officers, employees and

 agents of the State of Connecticut, (including all current and former employees of

 the State of Connecticut, Department of Correction and the University of

 Connecticut Health Center), in both their official and individual capacities, their

 heirs, successors and assigns, from all actions, causes of action, suits, claims, or

 controversies for any and all forms of non-monetary relief arising from acts or

 omissions alleged in the Complaint, or from acts or omissions that could have been

 litigated by the class in this action. Said liability includes such actions as may have

 been or may in the future be brought in the federal courts, the courts of the State of

 Connecticut, any state or federal administrative agency, or before the Claims

 Commissioner pursuant to Conn. Gen. Stat.§ 4-141, et seq. Notwithstanding the

                                          9
    Case 3:20-cv-00534-JBA Document 119-1 Filed 06/26/20 Page 11 of 17



      prior sentence, this release does not include criminal matters, meaning motions for

      sentence modifications or bond modifications. This release does not apply to the

      ability of class members to seek and/or qualify for discretionary release due to

      COVID-19 under Defendants’ discretionary authority or to seek release due to

      COVID-19 in criminal proceedings within the courts of the State of Connecticut.

      This release does not apply to any habeas corpus petition seeking any relief due to

      the COVID 19 pandemic that is pending as of the date of this Agreement. However,

      this release does apply to any and all class members’ habeas corpus cases seeking

      any relief due to the COVID 19 pandemic which may be brought during the time this

      Agreement is in effect. In addition, this release applies to any motions seeking any

      relief due to the COVID 19 pandemic which may be filed in a pending habeas corpus

      petition during the time this Agreement is in effect.

I. NO ADMISSION OF LIABILITY

31. The Parties represent and warrant to each other that the parties specifically

    understand and agree that this Agreement is a settlement and compromise of their

    differences to resolve any and all claims that were raised in this action and is a

    compromise of disputed claims without any adjudication of the rights, claims and

    defenses of the parties.

32. The existence of this Agreement shall not be construed as an admission of liability or

   of the truth of the allegations, claims, or contentions of any party. There are no

   covenants, promises, undertakings, or understandings between the parties outside of

   this Agreement except as specifically set forth herein.

33. This Agreement is not a consent decree and shall not be incorporated into any
                                              10
     Case 3:20-cv-00534-JBA Document 119-1 Filed 06/26/20 Page 12 of 17



   judgment of the Court. To the contrary, this is a settlement agreement which the

   parties respectfully submit is a fair, reasonable and adequate resolution of this

   case.

34. The State agrees not to contest this Settlement Agreement as non-compliant with 18

   U.S.C. § 3626.

J. CLASS CERTIFICATION AND STIPULATED DISMISSAL

35. The plaintiffs shall file a consent motion for certification of the plaintiff class within five

   days of this agreement being executed. The class shall be defined as “all persons who were

   incarcerated in a DOC facility from March 1, 2020, or are incarcerated, or in the future

   will be so incarcerated, until the termination date of this Agreement, December 31, 2020.”

36. Within three days of the consent motion for class certification being granted, Plaintiffs

   and Defendants shall jointly sign and file a Fed. R. Civ. P. 41 Stipulated Dismissal of this

   action, with prejudice and without costs, together with their motion for an Order to Give

   Notice, and for a fairness hearing, pursuant to Fed. R. Civ. P. 23(e). On the date counsel

   for the Plaintiffs sign this Agreement, Plaintiffs shall also withdraw CCDLA v. Lamont,

   DOCKET NO. UWY CV-XX-XXXXXXX-S (April 23, 2020); appeal pending,                    SC 20470

   Connecticut Criminal Defense Lawyers Association Et Al. v. Ned Lamont, Et Al., without

   costs to any party.

37. Throughout the duration of the Agreement, the parties agree to resolve disputes, and

   plaintiffs may seek to enforce the Agreement, only pursuant to the procedures outlined

   in Section J of this Agreement (“Dispute Resolution”). The parties understand and agree

   that, if approved, and the Court consents, the Court will maintain jurisdiction of this

   action throughout the duration of the Agreement to resolve any disputes which cannot

                                                11
    Case 3:20-cv-00534-JBA Document 119-1 Filed 06/26/20 Page 13 of 17



   be amicably resolved between the parties pursuant to the Dispute Resolution procedures

   set forth in Section J. If the parties are unable to resolve any such disputes with the

   assistance of the Settlement Judge, despite the Stipulated Dismissal, the Court may

   retain jurisdiction to enforce the provisions of the Agreement and the Plaintiffs may

   seek specific performance of the Agreement.

38. The parties also agree that, if the Court approves this Agreement, after Notice to the

   class, and a fairness hearing pursuant to Fed. R. Civ. P. Rule 23(e), the Court will order

   a dismissal with prejudice pursuant to Fed. R. Civ. P. Rule 41 (a). The Court will not

   incorporate this Agreement into any Order of Dismissal, but will nevertheless remain

   available to the parties to resolve disputes, and if necessary, to order specific

   performance, after all of the procedures of Section J have been exhausted.

K. DISPUTE RESOLUTION

39. The parties agree to attempt an informal and private dispute resolution mediation with

    the Honorable William I. Garfinkel, United States Magistrate Judge (“Settlement

    Judge”) to resolve any disputes that may arise arising under this Agreement.

40. If, while this Agreement is in effect, Plaintiffs’ Counsel have reasonable grounds to

    believe that there is a systemic pattern or practice of non-compliance with this

    Agreement in one or more DOC Facilities, or if DOC proposes or enacts revisions or

    changes to its COVID-19 policies and procedures that are materially inconsistent with

    the Agreement and the CDC guidelines, and to the detriment of the class, Plaintiffs’

    Counsel will provide the DOC with a written detailed notice of potential

    noncompliance, setting forth the factual basis for such claim. This notice will identify,

    with particularity, the basis of the claim that the DOC is not in compliance; why such

                                               12
   Case 3:20-cv-00534-JBA Document 119-1 Filed 06/26/20 Page 14 of 17



   facts constitute a systemic pattern or practice of non-compliance; and the specific

   material provision of the Agreement or CDC guidelines that is implicated.

41. Within twenty calendar days of receipt of the notification, the DOC shall provide a

   good faith written response to the Plaintiffs' notification with a full factual explanation

   as to why the DOC believes it is in compliance with the specified material provisions,

   an explanation of the DOC's plans to achieve full compliance with the specified

   material provisions, or an explanation of the bona fide medical, security, or other

   reasons for the alleged non-compliance.

42. It is understood between the parties that certain unforeseeable events or conditions,

   including but not limited to long-term lockdowns in the DOC, and changes to

   established treatment practices and the standard of care for treatment of COVID-19

   infection, may prevent compliance with this Agreement. If so, the DOC shall notify

   Plaintiffs’ counsel of the event or condition, and the parties shall enter into good-faith

   discussions to resolve the issues.

43. If the parties are unable to resolve the dispute within ten calendar days of DOC’s

   response, the parties shall notify the Settlement Judge. The Settlement Judge may, in

   the Court’s discretion, establish such mediation procedures the Court deems

   appropriate.

44. Plaintiffs’ Counsel may seek intervention from the Court only after all efforts for

   resolving the dispute with the assistance of the Settlement Judge have been

   unsuccessful. They may do so by filing a motion for specific performance of the

   material provision identified. The Court may, after appropriate notice, filing of moving

   and opposing papers, submission of evidence and an evidentiary hearing, order specific

   performance of the material provision specified in the notice upon a showing that the
                                            13
   Case 3:20-cv-00534-JBA Document 119-1 Filed 06/26/20 Page 15 of 17



   DOC is in substantial and systemic non-compliance with that material provision.

45. Plaintiffs agree they shall not file a motion for contempt. The Court may not entertain a

   motion for contempt and the Court may not grant any remedial relief in the nature of

   a contempt of court finding against Defendants. If Plaintiffs prevail on their claim of

   non-compliance, the sole remedy shall be specific performance of this Agreement.

46. The plaintiffs agree not to seek any attorneys’ fees and/or costs for any time spent in

   any portion of dispute resolution, including, but not limited to, the drafting and sending

   of the notice of noncompliance, reviewing DOC’s response, dispute resolution with

   the Settlement Judge, or any motion filed with the court for specific performance of

   the Agreement.


L. GENERAL PROVISIONS

47. The provisions of this Agreement may be suspended or modified in part or in entirety at a

   specific DOC facility only if the defendants or their designees determine that a “genuine

   emergency” exists at that DOC facility. Genuine emergency means any special

   circumstances under which it is reasonable to conclude that there is any actual or potential

   threat to the security of that DOC facility, or to the safety of the staff, prisoners or other

   persons within such facility. If a “genuine emergency” lasts longer than twenty-four hours,

   or occurs more than once in a one-week period, defendants shall report to plaintiffs’

   counsel, within forty-eight hours except for good cause, the date of the emergency, the

   nature of the emergency, and what provisions of this Agreement have been temporarily

   suspended.




                                              14
    Case 3:20-cv-00534-JBA Document 119-1 Filed 06/26/20 Page 16 of 17



M. ATTORNEYS’ FEES

48. The defendants will pay to counsel for the plaintiff class the sum of $40,000.00, all in

   full and final settlement of this action. This sum shall include all claims of any kind

   for monetary payments of any kind for attorneys’ fees, costs and expenses related to

   this litigation of any kind that could be claimed in this action, either now or in the

   future, including but not limited to attorneys' fees, costs and expenses, from the

   beginning of the world to the end of time.

49. Plaintiffs’ counsel further agrees not to seek any prospective fees and/or costs for any time

   spent in any future work on this case of any kind, including, but not limited to the portion

   related to dispute resolution.


                                          PLAINTIFFS,
                                          TRE MCPHERSON, PATTIKATE WILLIAMS-VOID,
                                          THOMAS CAVES, MR. ROE, AND MR. DOE
                                          AND ON BEHALF OF THE PUTATIVE CLASS

                                      BY:___/s/ Dan Barrett______
                                        Dan Barrett
                                        ACLU Foundation of Connecticut
                                        75 Asylum Avenue
                                        Hartford, CT 06105
                                        Tel: (860) 471-8471

                                      BY:___/s/ Elana Bildner______
                                        Elana Bildner
                                        ACLU Foundation of Connecticut
                                        75 Asylum Avenue
                                        Hartford, CT 06105
                                        Tel: (860) 471-8471

                                      BY:___/s/ Will W. Sachse_________
                                        Will W. Sachse
                                        Dechert LLP
                                        Cira Centre
                                        2929 Arch Street
                                        Philadelphia, PA 19130
                                        Tel: (215) 994-2496



                                              15
Case 3:20-cv-00534-JBA Document 119-1 Filed 06/26/20 Page 17 of 17



                               DEFENDANTS
                               NED LAMONT, et al,

                               WILLIAM TONG
                               ATTORNEY GENERAL


                          BY:___/s/ Terrence M. O’Neill______
                            Terrence M. O’Neill
                            Assistant Attorney General
                            110 Sherman Street
                            Hartford, CT 06105
                            Federal Bar #ct10835
                            E-Mail: Terrence.oneill@ct.gov
                            Tel: (860) 808-5450
                            Fax: (860) 808-5591

                          BY:___/s/ James W. Donohue_________
                            James W. Donohue
                            Assistant Attorney General
                            110 Sherman Street
                            Hartford, CT 06105
                            Federal Bar #ct28566
                            E-Mail: james.donohue@ct.gov
                            Tel: (860) 808-5450
                            Fax: (860) 808-5591




                         BY:
                                ________________
                               James M. Belforti
                               Assistant Attorney General
                               110 Sherman Street
                               Hartford, CT 06105
                               Tel: (860) 808-5450
                               Fax: (860) 808-5591
                               Federal Bar No. ct30449
                               E-Mail: james.belforti@ct.gov

                         BY:_/s/ Steven R. Strom____________
                            Steven R. Strom
                            Assistant Attorney General
                            110 Sherman Street
                            Hartford, CT 06105
                            Tel.: (860) 808-5450
                            Fax: (860) 808-5591
                            Federal Bar #ct01211
                            E-Mail: steven.strom@ct.gov
                                  16
